ORDER
This matter came before a panel of the Supreme Court pursuant to an order issued to the plaintiffs to appear and show cause why their appeal should not be summarily denied and dismissed. The plaintiffs had appealed from the granting of defendant’s motion for summary judgment.
In this case plaintiffs had filed suit against defendant for malicious prosecution. The defendant had earlier sued plaintiffs because of their purchase from a third party of real estate in which defendant was interested.
After examining the memoranda submitted by the parties and after hearing their counsel in oral argument, the court is of the opinion that cause has not been shown.
This case was appropriate for disposition by way of summary judgment because there were no questions of material fact at issue. The plaintiff had failed to allege that type of “special injury” necessary to support an action for malicious prosecution, that is damage or injury which is beyond the trouble, cost and other consequences normally associated with defending oneself against an unfounded legal charge. See Jacques v. McLaughlin, 121 R.I. 525, 401 A.2d 430 (1979).
Therefore, the plaintiffs’ appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.
WEISBERGER and KELLEHER, JJ., did not participate.